DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 6/24/2022. Claims 3-7, 9, 11, 14-17, 19-27 are pending and have been examined. Claims 1-2, 8, 10, 12-13, 18 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 3-7, 9, 11, 14-17, 19-27 are allowable. The following is the examiner’s statement of reason for allowance: 
The closest prior art of record cited are: Vaillancourt, et al. (WO 2017049399; Title: Method and system for decoding left and right channels of a stereo sound signal) and Bhaskar, et al. (US 7013269; Title: Voicing measure for a speech CODEC system).
None of the references either alone or in combination thereof teaches the specific combination of limitations stated in the amended claims. Detailed rationale for the previous 35 USC 103 rejections can be found in the previous Office action.
Examiner’s Note: There is no specific formulation on how the primary and the secondary signals are derived from the left and the right signals of a stereo signal. Without this, it is questionable if the claimed processing steps make sense or not, e.g., if the primary and the secondary signals are very different, how can the system estimate/predict secondary LSF from the primary LSF, even with a broadening factor? And why the secondary LSF would be close to a “broadened” version of the primary LSF? Note that the “broadening” term itself and the associated processing steps are not sufficiently described. The overall technical merit of this invention is therefore unclear. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		6/30/2022Primary Examiner, Art Unit 2659